USCA11 Case: 19-11999    Date Filed: 09/03/2021   Page: 1 of 15



                                                                    [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 19-11999
                          ________________________

                 D.C. Docket No. 2:12-cv-01088-ECM-SRW



MARIA N. VINSON,


                                                             Plaintiff-Appellant,


                                   versus


KOCH FOODS OF ALABAMA, LLC,
KOCH FOODS, LLC,


                                                          Defendants-Appellees.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       ________________________
                             (September 3, 2021)

Before WILLIAM PRYOR, Chief Judge, GRANT and TJOFLAT, Circuit Judges.

TJOFLAT, Circuit Judge:
            USCA11 Case: 19-11999          Date Filed: 09/03/2021    Page: 2 of 15



      Maria Vinson, a Puerto Rican woman, sued her former employer, Koch

Foods of Alabama, LLC (“Koch”), for race and national origin discrimination

under 42 U.S.C. § 1981 and Title VII. Following a seven-day jury trial on the

merits of her claim, the jury rendered a verdict in favor of Koch and the District

Court entered final judgment consistent with that verdict. On appeal, Vinson seeks

a new trial on two grounds: first, that the District Court improperly overruled her

Baston1 challenges against two of Koch’s preemptory jury strikes and second, that

the District Court abused its discretion by failing to grant a new trial due to Koch

counsels’ violation of a pretrial order entered on a motion in limine. As Vinson has

failed to meet her high burden on both grounds, we affirm the District Court.

                                                I.

      Koch operates facilities where it kills, processes, and packages chickens and

chicken byproducts. In early 2010, David Birchfield, the Human Resource

Manager for Koch’s Montgomery complex, hired Vinson as a new hire orientation

clerk and translator. Vinson’s job duties included processing new hires, translating,

issuing and verifying identification cards and documents, completing federal forms

for all personnel, conducting personnel drug screening, maintaining personal

attendance records, and assisting with payroll.




      1
          Baston v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712 (1986).
                                                2
         USCA11 Case: 19-11999        Date Filed: 09/03/2021   Page: 3 of 15



      On January 5, 2012, Vinson and a white co-worker, Heather Bowen, asked

the senior HR person in their department, Misti James, for permission to visit a co-

worker in the hospital. Vinson and Bowen received permission and left the HR

office, followed shortly thereafter by James. This left the office unattended for

three hours. Upon their return, Birchfield suspended all three until further notice.

On January 11, Birchfield allowed Bowen and James to return to work, then

allowed Vinson to return the following day.

      Soon after her return, Birchfield changed Vinson’s job duties by moving her

from the HR office to the production line to better train new hires. No changes

were made to the duties of the other women, and Birchfield filled Vinson’s old job

with another Puerto Rican woman. In May 2012, Birchfield fired Vinson and

eliminated her position.

      Following her termination, Vinson filed suit against both Koch and

Birchfield, claiming discriminatory discipline and wrongful termination under

§1981 and Title VII, among other claims. The District Court granted summary

judgment in favor of the defendants on all of Vinson’s claims. On appeal, we

reversed in part, allowing the discriminatory discipline and wrongful termination

claims to go forward. Vinson v. Koch Foods of Alabama, 735 F. App'x 978 (11th

Cir. 2018). The case then proceeded towards trial.

                                          A.


                                          3
           USCA11 Case: 19-11999           Date Filed: 09/03/2021        Page: 4 of 15



       Prior to trial, Vinson and Koch both moved the District Court in limine to

suppress any reference to a claim or part of a claim that had been dismissed,

whether voluntarily or not. While these motions were pending, Vinson filed a

motion to voluntarily dismiss with prejudice all claims against Birchfield. On

January 11, 2019, the District Court granted Vinson’s motion to dismiss all claims

against Birchfield with prejudice and granted the parties’ motions to prohibit

references to “any claim or part of a claim” which had been dismissed.

       The trial began February 4, 2019, with jury selection. The District Court

determined that the jury would consist of ten jurors with no alternates and that each

side would receive three peremptory strikes. Peremptory strikes would be made in

jury number order until either both sides exhausted their peremptory strikes, or ten

jurors remained unchallenged, with no back striking allowed.2 The venire was

comprised of twenty-three prospective jurors, at least nine of whom were black.3




       2
          Juries can be selected through a variety of methods. One method, followed here, is for
the parties to consider in numerical order the jurors remaining after the for-cause challenges.
Once a party makes a peremptory strike against a juror, that party cannot then “back strike,” or in
other words use a peremptory strike against a juror with a lower number (e.g., if a party strikes
Juror 10, they can no longer strike Jurors 1–9). Peremptory strikes then continue until either both
parties have accepted the requisite number of jurors or no peremptory strikes remain, in which
case the jury consists of the requisite number of jurors remaining with the lowest juror numbers.
Here, that would be the remaining jurors with the ten lowest juror numbers.
        3
          Specifically, Jurors 2, 3, 9, 16, 23, 27, 28, 31, and 32 were black. The record is unclear
as to the race of three members of the venire who neither received any challenges nor served on
the jury.
                                                 4
         USCA11 Case: 19-11999        Date Filed: 09/03/2021   Page: 5 of 15



      At the close of the venire voir dire, both Vinson and Koch made for-cause

strikes. Vinson made one for-cause strike against Juror 29, a white male who

expressed dislike towards lawsuits; the District Court denied the strike. Koch then

made six for-cause strikes against Jurors 16, 23, 27, 28, 31, and 41. The Court

granted the strikes against Jurors 23, 27, 31, and 41: Jurors 23 and 41 were vegans

with moral objections to Koch killing animals, Juror 27 expressed a clear

preference for believing plaintiffs, and Juror 31 left the courthouse while his strike

was under consideration. Koch’s other two strikes, against Juror 16 for disliking at-

will employment and Juror 28 for appearing to fall asleep during voir dire, were

denied. As Jurors 16, 23, 27, 28, and 31 were black, Vinson expressed concern that

Koch was challenging predominantly black jurors, but explicitly chose not to make

a Batson challenge.

      Vinson and Koch then moved on to making their peremptory strikes. The

parties made their peremptory strikes in alternating order, with Vinson striking

Jurors 10, 22, and 29 and Koch striking Jurors 9, 16, and 32. As all three of Koch’s

peremptory strikes were black, Vinson did make a Batson challenge here against

the peremptory strikes of Jurors 9 and 32. Vinson did not challenge the peremptory

strike against Juror 16 as Koch had challenged her earlier for-cause.

      The District Court began by asking for Vinson’s prima facie case. Vinson

argued that Koch’s use of most of its for-cause strikes and all its peremptory


                                          5
         USCA11 Case: 19-11999       Date Filed: 09/03/2021    Page: 6 of 15



strikes against black jurors created a prima facie case that Koch was striking jurors

based on their race. Additionally, Vinson noted that Koch had not asked Jurors 9

and 32 any individual questions despite doing so with the other prospective jurors,

leaving no apparent reason other than race as to why they were struck. The Court

then asked Koch to explain its strikes against Jurors 9 and 32.

      In response, Koch stated that it had conducted background checks on all the

prospective jurors and discovered that Juror 9 had an extensive litigation history,

including various debt collection actions against her and a previous suit she had

filed against a coworker. Taken together, Koch believed this litigation history

would align Juror 9 more with a plaintiff’s perspective. Vinson replied that Koch

had not struck Juror 1, who had a DUI, or Juror 22, who had previously filed for

Chapter 7 bankruptcy. Koch answered that Vinson had already struck Juror 22

using one of her peremptory challenges before Koch could reach him and that an

extensive history of civil litigation was much more likely to align a juror with a

plaintiff in a race discrimination case than a prior DUI. The District Court then

overruled Vinson’s Batson challenge as to Juror 9.

      Next, Koch moved on to Juror 32. Despite Vinson’s claim, Koch stated that

it had individually questioned Juror 32 and discovered she was a current union

member who had previously filed a worker’s compensation claim. Koch struck her

because her responses towards questioning about her worker’s compensation claim


                                          6
          USCA11 Case: 19-11999        Date Filed: 09/03/2021   Page: 7 of 15



indicated she had reservations about the fairness of the process. In response,

Vinson admitted Juror 32 had indicated “hiccups” in the worker’s compensation

process, but not that she would prefer one side or the other when making her

decision, then noted that worker’s compensation claims were different than

discrimination claims. The District Court found that Koch had given a non-

discriminatory explanation and overruled the Batson challenge as to Juror 32. Of

the final ten jurors, three were black: Juror 28, one of Koch’s unsuccessful for-

cause strikes, and two unchallenged black jurors.

                                           B.

      Opening statements were made on February 4, with testimony beginning

February 5. On February 6, Vinson introduced without objection Exhibit 57, Koch

and Birchfield’s response to Vinson’s first request for production, and then

questioned Birchfield about its contents. Notably, Exhibit 57 listed both Koch and

Birchfield as defendants in the suit, as the production request had occurred before

Birchfield was dismissed. During a sidebar after the introduction of Exhibit 57,

Koch counsel pointed out that Exhibit 57 identified Birchfield as a party despite

the order in limine but said they did not object to it.

      On February 8, counsel for Koch questioned Vinson about Exhibit 57. Their

conversation went as follows:




                                            7
         USCA11 Case: 19-11999        Date Filed: 09/03/2021    Page: 8 of 15




      Q: I’d like to show you Plaintiff’s Exhibit 57, what has been entered as

      Plaintiff’s Exhibit 57, which were requests for production that you served on

      Koch Foods of Alabama and David Birchfield. Do you see that?

      A: Yes, ma’am.

      Q: And the reason that those requests for production were served on Koch

      Foods and David Birchfield is because in addition to suing Koch Foods, you

      also sued David Birchfield in his case; isn’t that correct?

      A: Initially, yes, ma’am.

      Q: And you sued him for race discrimination; correct?

      A: Yes, ma’am.

      Q: And you dismissed your claims against him; correct?

      A: It was discussed with the lawyer, and it was – come to the determination.

      Yes, ma’am.

      Counsel: Your Honor, we ask the Court to take judicial notice that David

      Birchfield was dismissed from this action as a prevailing party.



      At this point, the District Court asked counsel for Vinson if she had any

objections, and the parties went into a sidebar. Here, counsel for Vinson objected

to the entire discussion of Birchfield’s former party status as a violation of the


                                           8
          USCA11 Case: 19-11999       Date Filed: 09/03/2021   Page: 9 of 15



order in limine, in particular Koch’s description of Birchfield as a “prevailing

party,” and asked for a mistrial. The Court denied the motion for a mistrial, noting

that Vinson herself had opened the door to Birchfield’s status as a former party by

introducing Exhibit 57 unredacted, but also refused to take judicial notice of

Birchfield being a prevailing party or allow this line of questioning to continue.

Vinson’s requests for instructions stating that Birchfield’s dismissal was not an

adjudication on the merits and that Koch counsel’s comments were an improper

violation of a court order were also denied, and the trial resumed. On February 12,

the jury returned a unanimous verdict in favor of Koch. Following the trial,

Vinson’s motion for a new trial based on the violation of the order in limine was

denied.

                                                 II.

      The standard of review of a trial court’s factual findings in a Batson hearing

is “highly deferential.” Flowers v. Mississippi, 139 S. Ct. 2228, 2244 (2019)

(quoting Snyder v. Louisiana, 552 U.S. 472, 479, 128 S. Ct. 1203, 1209 (2008)).

“On appeal, a trial court’s ruling on the issue of discriminatory intent must be

sustained unless it is clearly erroneous.” Id.

      We review both a motion for mistrial and a motion for a new trial for abuse

of discretion. Ruiz v. Wing, 991 F.3d 1130, 1137 (2021).

                                               III.


                                           9
         USCA11 Case: 19-11999       Date Filed: 09/03/2021    Page: 10 of 15



      First, we consider Vinson’s two Batson challenges against the peremptory

strikes of Jurors 9 and 32. Under Baston, attorneys are prohibited from using their

peremptory strikes to exclude jurors based on race. Baston v. Kentucky, 476 U.S.

79, 89, 106 S. Ct. 1712, 1719 (1986). Baston challenges takes the form of a three-

part inquiry. Snyder v. Louisiana, 552 U.S. 472, 476, 128 S. Ct. 1203, 1207 (2008).

First, the challenging party must establish a prima facie case that the peremptory

strike was based on race. Id. The challenging party can establish a prima facie case

through a variety of evidence, including comparing the number of strikes against

one race versus another, pointing out disparate questioning for jurors of different

races, and side-by-side comparisons of struck jurors versus non-struck jurors.

Flowers, 139 S. Ct. at 2243.

      If a prima facie case is established, the striking party must then offer a race-

neutral basis for the strike. Snyder, 552 U.S. at 477, 128 S. Ct. at 1207. This is a

very low bar; so long as the basis is race-neutral, “almost any plausible reason can

satisfy the striking party’s burden.” U.S. v. Walker, 490 F.3d 1282, 1293 (11th Cir.

2007). Finally, after considering the arguments of the parties and the relevant

evidence, the trial court must determine whether the offered reasons were sincere

or merely pretextual. Flowers, 139 S. Ct. at 2243–44. This last step is

fundamentally a determination of credibility, which lies “peculiarly within a trial

judge’s province” and to which reviewing courts owe great deference on appeal.


                                          10
         USCA11 Case: 19-11999       Date Filed: 09/03/2021    Page: 11 of 15



Snyder, 552 U.S. at 477, 128 S. Ct. at 1208 (quoting Hernandez v. New York, 500

U.S. 352, 356, 111 S. Ct. 1859, 1869 (1991)).

      Vinson did establish a prima facie case for Juror 9. Koch’s use of all its

peremptory challenges and most of its for-cause challenges against black jurors

coupled with Koch not individually questioning Juror 9 despite doing so with the

other prospective jurors was sufficient to warrant further inquiry; at that point,

Juror 9’s race was the only reason apparent to Vinson or the District Court for

Koch’s peremptory strike. However, once Koch disclosed that its pre-trial research

on the prospective jurors had revealed Juror 9’s extensive history of litigation and

debt collection, Koch easily met its burden of showing a plausible, race-neutral

basis for the strike. Vinson’s response, that this extensive litigation history was

merely pretextual because Koch chose not to strike a juror Vinson had already

struck or a juror with a DUI, was hardly convincing, and on this record, we cannot

say the Court’s determination of Koch’s credibility was clear error.

      The record is less clear as to whether Vinson successfully established a

prima facie case for Juror 32. Vinson challenged the strike against Juror 32 for the

same reasons as the strike against Juror 9, but with one major difference – Koch

actually had individually questioned Juror 32 and discovered that she was both a

current union member and a previous worker’s compensation claimant with

concerns about the fairness of her treatment. Without the disparate questioning


                                          11
         USCA11 Case: 19-11999       Date Filed: 09/03/2021   Page: 12 of 15



argument, Vinson’s prima facie challenge rested solely on Koch’s use of its

peremptory and for-cause strikes against black jurors. While the use of for-cause

strikes against predominantly one race can be considered when making a prima

facie case, Koch had offered individually tailored reasons for each of the for-cause

strikes and won most of them, undermining their usefulness in establishing a prima

facie case. See McGahee v. Ala. Dept. of Corr., 560 F.3d 1252, 1257–59 (2009)

(allowing the consideration of for-cause strikes in establishing a prima facie case).

Furthermore, Koch left two black jurors completely unchallenged, and had

previously attempted to strike one of its three peremptory challenges for-cause.

      However, even assuming a prima facie case, Koch certainly offered

plausible non-discriminatory reasons for the strike; a company defending the

decisions of a manager in a civil lawsuit would naturally not want a current union

member and disgruntled worker’s compensation claimant on the jury. Vinson’s

counterargument, that Juror 32 had not given any particular indication of bias, did

not make the offered basis any less race-neutral. The District Court did not commit

clear error by finding these reasons credible.

                                         IV.

      Next, we turn to Vinson’s argument that Koch counsel’s violation of the

order in limine so prejudiced the jury that a new trial is warranted. When

considering on appeal a motion for mistrial based on counsel’s misconduct, we


                                          12
         USCA11 Case: 19-11999        Date Filed: 09/03/2021    Page: 13 of 15



evaluate “the entire argument, the context of the remarks, the objections raised, and

the curative instruction” to determine whether the inappropriate remarks were

“such as to impair gravely the calm and dispassionate consideration of the case by

the jury.” Ruiz v. Wing, 991 F.3d 1130, 1141 (11th Cir. 2021) (quoting Allstate

Ins. Co. v. James, 845 F.2d 315, 318 (11th Cir. 1988)). Our review is limited to

abuse of discretion, as only the trial judge “had the opportunity to hear the

offensive remarks within the context of the arguments and to view their effects on

the jury.” Cote v. R.J. Reynolds Tobacco, 909 F.3d 1094, 1103 (11th Cir. 2018)

(quoting James, 845 F.2d at 318).

      We have grave doubts about whether Koch counsels’ behavior even

amounted to misconduct. Vinson, not Koch, introduced Exhibit 57 into evidence

and thus put into question Birchfield’s status as a former defendant, opening the

door to questioning on the subject. Indeed, Vinson admits as much in briefing, and

focuses her objection on Koch’s description of Birchfield as a “prevailing party,”

claiming that description ran afoul of the order in limine by going beyond the door

Vinson opened. Even so, the District Court could reasonably conclude that opening

the door to the existence of previous parties also opened the door to how those

parties left the litigation; furthermore, the order in limine only prohibited

references to dismissed claims, not necessarily to the status of former parties.




                                           13
         USCA11 Case: 19-11999         Date Filed: 09/03/2021   Page: 14 of 15



      But even if Koch’s description of Vinson as a “prevailing party” violated the

order in limine, this description hardly amounted to a remark that would “gravely

impair” the impartiality of the jury. This was a single, two-word phrase, presented

in a motion for judicial notice that the District Court ultimately denied, following

three questions about an exhibit Vinson herself admitted. In comparison, the trial

lasted for seven days, starting with opening arguments on February 4 and ending

with closing arguments and a verdict on February 12. The potential impact of the

“prevailing party” remark was also limited by the actions of the Court; if the jury

noticed the “prevailing party” motion, then the jury would also have noticed the

Court refusing to grant that motion.

      Nor did counsel for Vinson ever ask for an appropriate curative instruction.

During the sidebar following the motion for judicial notice, Vinson counsel asked

the District Court for two separate instructions. The first instruction would have

informed the jury that there was no “determination on the merits” as to Birchfield.

As the Court noted, this instruction would be an incorrect description of the law;

dismissals with prejudice, even voluntarily, are adjudications on the merits. See

FED. R. CIV. P. 41(b). The second requested instruction would have informed the

jury that Koch counsels’ comment was improper and violated a court order. This

instruction would have simply punished Koch counsel without addressing Vinson’s

concerns about the “prevailing party” comment; an instruction that Koch counsel


                                           14
         USCA11 Case: 19-11999       Date Filed: 09/03/2021    Page: 15 of 15



acted improperly does not by itself instruct the jury to disregard the offending

remarks. In fact, counsel for Vinson never explicitly asked the Court to instruct the

jury to disregard the “prevailing party” comment. A court cannot give an

appropriate curative instruction if the parties never request one.

      Considering the length of the trial, the shortness of the offending remarks,

the context of the “prevailing party” comment as a response to a door Vinson

opened, and the curative instructions offered, we cannot find that the District Court

abused its discretion by denying Vinson’s motions for mistrial and a new trial.

                                          V.

      For the aforementioned reasons, we conclude that Vinson has not met her

burden as to either the Baston challenges or the motions for mistrial or a new trial.

Accordingly, the judgment of the District Court is



      AFFIRMED.




                                          15